DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on 10/20/2021.  Claims 1-2, 4-8, 10-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Publication No. 2019/0080668 ("Holenarsipur") in view of U.S. Patent Publication No. 2008/0024470 (“Andre”), U.S. Patent Publication No. 2018/0260602 (“He”) and U.S. Patent Publication No. 2016/0372053 ("Lee").
Regarding claim 1, Holenarsipur discloses an electronic device that has an interior region and that is surrounded by an exterior region, comprising: 
a display having a brightness (14, Fig. 2, paragraph [0064]); 
an opaque layer (80, Fig. 6) interposed between the interior region and the exterior region (Fig. 6), wherein the opaque layer a hole (hole in layer 80 is not explicitly labeled, but it is filled with ink 82, Fig. 6, paragraph [0048]) forming an optical component window (40, Fig. 6); 
a first ambient light sensor (30, Fig. 6) in the interior region that is aligned with the optical component window (paragraph [0048]), that receives light through a plurality of the hole (hole no labeled, 82, Fig. 6), and that produces a first ambient light measurement that is used to adjust the brightness of the display (paragraph [0064]); 
a rear housing wall facing outwardly from the interior region away from the display (housing 32, Fig. 2 has rear housing wall, paragraph [0036]), wherein the rear housing wall has an opening (paragraph [0041] states windows 40 may be formed in other portions of the device 10, such as the rear housing wall); 
a second ambient light sensor (30, Fig. 6, and paragraph [0004] states ambient light sensors may be aligned with the optical component windows, under the broadest reasonable interpretation, there can be more than one ambient light sensor given that Fig. 2 includes four optical windows 40) that is aligned with the opening in the rear housing wall (paragraph [0041] states the windows can be formed in the rear housing wall, therefore, under the broadest reasonable interpretation, it would be obvious to suggest that a second ambient light sensor can be aligned with an opening in the rear housing wall) and that produces a second ambient 
at least one diffuser layer (62, Fig. 6) between the opening in the rear housing wall (40, Fig. 2, and paragraph [0041] states the windows can be formed in the rear housing wall) and the second ambient light sensor (30, Fig. 6, paragraph [0061]); and 
at least one infrared-light-blocking filter (60, Fig. 6) between the opening in the rear housing wall (40, Fig. 2, and paragraph [0041] states the windows can be formed in the rear housing wall) and the second ambient light sensor (30, Fig. 6, paragraph [0061]).
Holenarsipur does not disclose that the opaque layer has tapered holes forming an optical component window, an explicit second ambient light sensor producing a second ambient light measurement, a filter that blocks out both infrared and ultraviolet light.
However, Andre discloses a plurality of tapered holes (704, Fig. 19) forming an optical component window (paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a plurality of tapered holes as disclosed by Andre in the device of Holenarsipur in order to allow sufficient ambient light through while hiding or creating an invisible window that is imperceptible from view by a user as taught, known, and predictable.
Further, He discloses the need to block out both infrared and ultraviolet wavelengths for proper optical filtering (paragraph [0295]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to block background light in the infrared and ultraviolet 
 In addition, Lee discloses a second ambient light sensor on the rear surface (20, Fig. 1B, paragraph [0054] states sensing surrounding illumination) producing a second ambient light measurement (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second ambient light sensor as disclosed by Lee in the device of Holenarsipur in order to accurately estimate an illumination environment and improving reliability by providing redundant measurements as taught, known, and predictable.
Regarding claim 2, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 1, and Holenarsipur further discloses the opaque layer comprises a layer of opaque ink (80, Fig. 6, paragraph [0048]), wherein the hole is formed in the opaque ink (hole in layer 80 is not explicitly labeled, but it is filled with ink 82, Fig. 6, paragraph [0048]).
Holenarsipur in view of Andre, He, and Lee does not disclose that the hole is a plurality of tapered holes with inwardly facing openings that are larger than the outwardly facing openings.  
However, Andre discloses a tapered holes (704, Fig. 19) having an inwardly facing opening larger than the outwardly facing opening (openings on the inner side 802, Fig. 19 are larger than openings on the outer side 702, Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use tapered holes with inwardly facing openings that are larger than the outwardly 
Regarding claim 4, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 1, and Holenarsipur further discloses: 
a display cover layer (78, Fig. 6) overlapping an array of pixels (38, Fig. 2) in the display (paragraph [0048]), wherein the layer of opaque ink (80, Fig. 6) is formed on an inner surface of the display cover layer (Fig. 6 and paragraph [0048]).
Regarding claim 5, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 4, and Holenarsipur further discloses the first ambient light sensor comprises a color ambient light sensor (30, Fig. 6 and paragraph [0048]).
Regarding claim 6, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 5, and Holenarsipur further discloses at least one of the first and second ambient light measurements is used to adjust (paragraph [0064]).
Regarding claim 10, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 1, and Holenarsipur further discloses: 
the display has a display cover layer (76, Fig. 6); 
the opaque layer (80, Fig. 6) comprises an opaque coating on a portion of the display cover layer (Fig. 6, paragraph [0048]); and the hole is formed in the opaque coating (hole in layer 80 is not explicitly labeled, but it is filled with ink 82, Fig. 6, paragraph [0048].
Holenarsipur in view of Andre, He, and Lee does not disclose that the hole is a plurality of tapered holes.
However, Andre discloses a plurality of tapered holes (704, Fig. 19).

Regarding claim 11, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 10, and Holenarsipur further discloses an optical member in the opening having a coating of ink (82, Fig. 6) configured to pass ambient light to the second ambient light sensor (paragraph [0048]).
Regarding claim 12, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 1, and Andre further discloses a clear material (1202, Fig. 19) in the tapered holes (704, Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the holes with a clear material as disclosed by Andre in the device of Holenarsipur in order to protect the device while allowing light to pass through as taught, known, and predictable.
Regarding claim 13, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 1, and Holenarsipur further discloses the opaque layer comprises a black ink coating (80, Fig. 6, paragraph [0048]).  Andre further discloses the electronic device further comprising clear polymer in the tapered holes (paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the holes in the device of Holenarsipur with a clear polymer as disclosed by Andre in order to protect the device and help reduce reflections as taught, known, and predictable.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of Andre, He, and Lee further in view of U.S. Patent Publication No. 2008/0204437 ("Jensen").
Regarding claim 7, Holenarsipur in view of Andre, He, and Lee discloses the electronic device defined in claim 1, and Holenarsipur further discloses: a housing in which the display is mounted (32, Fig. 2 and paragraph [0035]). 
Holenarsipur in view of Andre, He, and Lee does not disclose a stand supporting the housing.
However, Jensen discloses a stand (18, Fig. 1) supporting the housing (16, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a stand to the device of Holenarsipur in view of Andre, He, and Lee to mount the display as it is a typical and well-known arrangement for holding a desktop display.
Regarding claim 8, Holenarsipur in view of Andre, He, and Lee further in view of Jensen discloses the electronic device defined in claim 7, and Holenarsipur further discloses the display has a display cover layer (78, Fig. 6) and wherein the opaque layer (80, Fig. 6) is coupled to the display cover (Fig. 6).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Publication No. 2017/0229059 ("Bonnier") in view of Andre and U.S. Patent Publication No. 2016/0372053 ("Lee").
Regarding claim 14, Bonnier discloses an electronic device, comprising: 
a housing (32, Figs. 1 and 4); 

an ambient light sensor (20, Fig. 4) aligned with the ambient light sensor window (Fig. 4) and that is configured to produce an ambient light reading (paragraph [0037]);
an additional ambient light sensor window (38, Fig. 3, has the same purpose of allowing light to go through and reach a sensor) in a rear wall of the housing (Fig. 3); 
an additional ambient light sensor (rear camera 30B, Fig. 8, and paragraph [0065] states an image sensor is used as an ambient light sensor) that is aligned with the additional ambient light sensor window (38, Fig. 3, paragraph [0034] states window 38 is for the rear-facing camera, therefore they must be in alignment) and that is configured to produce an additional ambient light reading (paragraph [0065] states ambient light information from an image sensor can be used in lieu of, or in combination with, ambient light information from sensors 20); and 
control circuitry (16, Fig. 1) configured to [combine] the ambient light reading and the additional ambient light reading (paragraph [0029], paragraph [0065] states ambient light information from an image sensor can be used in lieu of, or in combination with, ambient light information from sensors 20) to adjust the display (paragraph [0023] states that ambient light information may be used to adjust display brightness).
Bonnier does not disclose a window is formed from an array of tapered openings, that an ambient light sensor assembly is overlapped by a plurality of tapered openings in the array 
However, Andre discloses a plurality of tapered holes (704, Fig. 19) forming an optical component window (paragraph [0112]), and an ambient light sensor assembly (1902, Fig. 19) is overlapped by a plurality of tapered openings in the array of tapered openings (Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a plurality of tapered holes as disclosed by Andre to implement the optical window of Bonnier in order to allow sufficient ambient light through while hiding or creating an invisible window that is imperceptible from view by a user as taught, known, and predictable.
Further, Lee discloses a controller configured to use a brighter of surrounding illumination readings to adjust the display (paragraphs [0054], and [0081]-[0085], controller compares front and back luminance and determines if it’s a backlight situation, and raises luminance based on only the rear illumination).
It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the display brightness based on the brighter of the ambient light readings as disclosed by Lee in the device of Bonnier in view of Andre in order to ensure visibility of a display image when one side of the device is darker than another as taught, known, and predictable.
Regarding claim 15, Bonnier in view of Andre and Lee discloses the electronic device defined in claim 14, and Bonnier further discloses that the opaque layer comprises a coating of black ink on an inner surface of the display cover layer (paragraphs [0033] and [0036]).
Regarding claim 16, Bonnier in view of Andre and Lee discloses the electronic device defined in claim 15, and Andre further discloses a clear polymer in the tapered holes (paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the holes in the device of Bonnier in view of Andre and Lee with a clear polymer as disclosed by Andre in order to protect the device and help reduce reflections as taught, known, and predictable.
Regarding claim 17, Bonnier in view of Andre and Lee discloses the electronic device defined in claim 16, and Andre further discloses that the tapered holes have a first portion with non-tapered sidewalls and a second portion with tapered sidewalls (in embodiments 2000 and 2100, Figs. 20, 21, the tapered holes are angled outwardly or inwardly, respectively, such that the holes have one side wall tapered and second side walls not tapered, see paragraphs [0113]-[0114]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to create tapered holes in the device of Bonnier in view of Andre and Lee with tapered and non-tapered portions of the sidewalls as disclosed by Andre in order to improve the range of sensitivity as taught, known, and predictable.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of He further in view of U.S. Patent Publication No. 2007/0200055 ("Reznik") and U.S. Patent Publication No. 2010/0273530 ("Jarvis").
Regarding claim 19, Holenarsipur discloses an electronic device, comprising: 

a light sensor (30, Fig. 6) in alignment with the [opening] (paragraph 0048]); 
a diffuser (62, Fig. 6) between the [opening] and the light sensor (30, Fig. 6); 
an infrared-light-blocking filter (60, Fig. 6) between the diffuser (62, Fig. 6) and the light sensor (30, Fig. 6).
Holenarsipur does not discloses that the opening is a plurality of tapered holes that have non-tapered portions that extend from the outer surface and that have tapered portions that extend from the non-tapered portions to the inner surface, nor a filter that blocks out both infrared and ultraviolet light.
However, He discloses the need to block out both infrared and ultraviolet wavelengths for proper optical filtering (paragraph [0295]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to block background light in the infrared and ultraviolet wavelengths as disclosed by He in the device of Holenarsipur in order to reduce or eliminate noise in optical sensing as taught, known, and predictable.
Further, Reznik discloses an opaque structure (120, Fig. 11A) with tapered holes (Fig. 11A, is one of plurality of holes in the structure) having non-tapered portions that extend from the first surface (lower section 134-5A, Fig. 11A) and tapered portions that extend from the non-tapered portions to the second surface (upper section 134-5A, Fig. 11A).  
Although Reznik does not disclose tapered holes that have non-tapered portions that extend from the outer surface and that have tapered portions that extend from the non-
Therefore in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date to flip the shape of the tapered holes disclosed by Reznik where the straight section is on the outer surface and the tapered section is on the inner surface as disclosed by Jarvis in the opening of Holenarsipur in view of He, in order to create substantially invisible openings while still transmitting a certain degree of light, as taught, known, and predictable.
Regarding claim 20, Holenarsipur in view of He further in view of Reznik and Jarvis disclose the electronic device defined in claim 19, and Jarvis further discloses that the tapered holes have outer openings with diameters of less than 30 microns (paragraph [0056], approximately 30 micrometers means more or less than 30 micrometers).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use holes with outer openings less than 30 microns as disclosed by Jarvis in the device of Holenarsipur in view of He further in view of Reznik and Jarvis in order to make the hole imperceptible from view to the user as well as control the amount of light that passes to the sensor and avoid sensor saturation as taught, known, and predictable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of He, Reznik and Jarvis further in view of U.S. Patent Publication No. 2012/0170284 ("Shedletsky").

Regarding claim 21, Holenarsipur in view of He further in view of Reznik and Jarvis disclose the electronic device defined in claim 19, but does not explicitly disclose that the tapered holes have outer openings with diameters of 100-400 microns.
However, Shedletsky discloses holes with outer openings with diameters of 100-400 microns (paragraph [0079]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use holes with outer openings with diameters of 100-400 microns as disclosed by Shedletsky in the device of Holenarsipur in view of He, Reznik and Jarvis in order to control the amount of light that passes to the sensor and avoid sensor saturation as taught, known, and predictable.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of He, Reznik and Jarvis further in view of U.S. Patent Publication No. 2009/0040703 ("Gotham”).
Regarding claim 22, Holenarsipur in view of He, Reznik, and Jarvis discloses the electronic device defined in claim 19, but does not disclose that each of the tapered holes is characterized by a longitudinal axis and has sidewalls oriented at an angle of at least 10° with respect to the longitudinal axis.
However, Gotham discloses each of the tapered holes is characterized by a longitudinal axis (paragraph [0122] and Fig. 18A) and has sidewalls oriented at an angle of at least 10° with respect to the longitudinal axis (Fig. 18A shows tapered sidewall angled by at least 10 degrees with respect to the axis A).
.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered. Applicant’s arguments with respect to claims 1 and 14 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 19 have been considered but they are not persuasive.
Regarding claim 19, Applicant argues that Jarvis does not disclose an embodiment having both tapered and straight portions, and that Jarvis does not teach, suggest, or motivate any reason to somehow invert Reznik’s tapered holes to read on the features of claim 19.  Applicant states that any attempt to invert Reznik’s tapered/non-tapered hole for the purpose of reading on the features of claim 19 would be impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Reznik teaches holes that have a non-tapered portion extending from a tapered portion (Fig. 11A).  Jarvis teaches holes can have both types of shapes, perforations that can be relatively straight shape and may have a tapered shape.  Jarvis does not preclude combining the two types of shapes.  Under the broadest reasonable interpretation, a shape that is formed by combining both a straight-part and a tapered-part can be summarily described as being tapered.  Combining the two types of shapes described by Jarvis would form the type of tapered hole described by Reznik.  Jarvis further explains that the motivation for wanting to have holes that are smaller on the outer surface than on the inside surface is to obtain substantially invisible openings to a user.  Therefore, it would be obvious to suggest that a tapered hole, as described by Reznik with a non-tapered portion extending from a tapered portion, in combination with the teachings of Jarvis, having the outer surface hole diameter smaller than the inner surface hole diameter, produce the claimed invention.  
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2010/0078562 ("Dinh") discloses an opening (404, Fig. 4) with a non-tapered portion and tapered-portion (406, Fig. 4A) extending from the straight portion. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878